Case 7:19-cv-08403-VB Document 17-3 Filed 11/15/19 Page 1of5

EXHIBIT “C”
Case 7:19-cv-08403-VB Document 17-3 Filed 11/15/19 Page 2of5

el ~ ey,
GREATA MERICAN.

INSLHANCE GHOUP
January 30, 2019
Rushmore Loan Management Services LLC

15480 Laguna Canyon Road, Suite 100
Irvine, California 92618

CLAIM OR LOSS REPORT ACKNOWLEDGMENT

Claim Number:

Insured: Rushmore Loan Management Services LLC
Date of Loss: 1/27/2019

Policy Number:

Loan Number:

Type of Loss: Fire

Property Location: 115 Melanie Way
Hyde Park, New York 12538-2761

Dear Sir or Madam:

This acknowledges receipt of your notice of claim on the matter listed above. The claim has been
assigned to me for further action. Please reference the above captioned claim number when
communicating with our office.

An Insurance Fraud Warning Statement is enclosed, as required by law. Please refer to the warning
statement, if applicable, for the state where your claim is being made.

If you have any questions, please call me at (513) 412-9434.

Sincerely,

Stacy Sedam

Claim Specialist
ssedam@gaig.com
Fax: (800) 838-4013

SS/cp
ce: File
Agent
Case 7:19-cv-08403-VB Document 17-3 Filed 11/15/19 Page 3 of 5

This statement is provided to you with the insurance application or claim form that you are filing. READ the applicable Fraud Warming
Statement for the state in which your claim is being made before executing and submitting either attached document to the Insurer or your

agent,

ALABAMA
§27-12A-20

ALASKA
§21.36.380

ARIZONA
§20-466.03

ARKANSAS
§23-66-503

CALIFORNIA
§1871.2
§1879.2

COLORADO
§10-1-128

DELAWARE
118913

DISTRICT OF
COLUMBIA

FLORIDA
§817.234

§440.105

IDAHO
§41-1331

INDIANA
§27-2-16-3

At least one of the following forms: Claim release forms, applications, reinstatements for insurance,
participation agreements, declaration pages, and claim documents, regardless of the method or form of
transmission:

Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or who knowingly
presents false information in an application for insurance is guilty of a crime and may be subject to restitution fines
or confinement in prison, or any combination thereof.

All insurance claim forms:
A person who knowingly and with intent to injure, defraud, or deceive an insurance company files a claim containing
false, incomplete, or misleading information may be prosecuted under state law.

All insurance claim forms:
For your protection, Arizona law requires the following statement to appear on this form. Any person who knowingly

presents a false or fraudulent claim for payment of a loss is subject to criminal and civil penalties.

All insurance applications and claim forms:

Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly
presents false information in an application for insurance is guilty of a crime and may be subject to fines and
confinement in prison.

All insurance claim forms:
For your protection, California law requires the following to appear on this form:

Any person who knowingly presents false or fraudulent claim for payment of a loss is guilty of a crime and may be
subject to fines and confinement in state prison.

All insurance applications, policy and claim forms:

It is unlawful to knowingly provide false, incomplete, or misleading facts or information to an insurance company for
the purpose of defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial
of insurance and civil damages. Any insurance company or agent of an insurance company who knowingly provides
false, incomplete, or misleading facts or information to a policyholder or claimant for the purpose of defrauding or
attempting to defraud the policyholder or claimant with regard to a settlement or award payable from insurance
proceeds shall be reported to the Colorado Division of Insurance within the Department of Regulatory Agencies.

All insurance claim forms:
Any person who knowingly, and with intent to injure, defraud or deceive any insurer, files a statement of claim

containing any false, incomplete or misleading information is guilty of a felony,

All insurance applications and claim forms:

WARNING: It is a crime to provide false or misleading information to an insurer for the purpose of defrauding the
insurer or any other person, Penalties include imprisonment and/or fines. In addition,§22-3225.09 an insurer may
deny insurance benefits if false information materially related to a claim was provided by the applicant.

All insurance applications and claim forms:

Any person who knowingly and with intent to injure, defraud, or deceive any insurer files a statement of claim
containing any false, incomplete, or misleading information is guilty of a felony of the third degree.

All workers’ compensation claim forms:

Any person who, knowingly and with intent to injure, defraud, or deceive any employer or employee, insurance

company, or self-insured program, files a statement of claim containing any false or misleading information

commits insurance fraud, punishable as provided in §817,234.

All insurance claim forms:
Any person who knowingly, and with intent to defraud or deceive any insurance company, files a statement
containing any false, incomplete, or misleading information is guilty of a felony.

All insurance claim forms:
A person who knowingly and with intent to defraud an insurer files a statement of claim containing any false,

incomplete, or misleading information commits a felony.
Case 7:19-cv-08403-VB Document 17-3 Filed 11/15/19 Page 4of5

KENTUCKY
§304.47-030

LOUISIANA
§40:1424

MAINE
§2186(3)(A)
MARYLAND
§27-805

MINNESOTA
§60a,955

§176.178

NEW HAMPSHIRE
§402:82

NEW JERSEY
§17:33A-6

NJAC 11:16-1,2

NEW MEXICO
§59A-16C-8

NEW YORK
§403(d)

§403(e)

11 NY ADC 62-4.2

All insurance claim forms:
Any person who knowingly and with intent to defraud any insurance company or other person files a statement of

claim containing materially false information or conceals, for the purpose of misleading, information concerning any
fact material thereto commits a fraudulent insurance act, which is a crime.

Allinsurance application forms:

Any person who knowingly and with intent to defraud any insurance company or other person files an application
for insurance containing any materially false information or conceals, for the purpose of misleading, information
concerning any fact material thereto commits a fraudulent insurance act, which is a crime.

All insurance applications and claim forms:

Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly
presents false information in an application for insurance is guilty of a crime and may be subject to fines and
confinement in prison.

All insurance applications and claim forms:
It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the
purpose of defrauding the company. Penalties may include imprisonment, fines or a denial of insurance benefits.

All insurance applications and claim forms:

Any person who knowingly and willfully presents a false or fraudulent claim for payment of a loss or benefit or who
knowingly and willfully presents false information in an application for insurance is guilty of a crime and may be
subject to fines and confinement in prison.

All insurance claim forms:

A person who files a claim with intent to defraud or helps commit a fraud against an insurer is guilty of a crime.

All workers’ compensations applications and forms:

Any person who, with intent to defraud, receives workers’ compensation benefits to which the person is not entitled
by knowingly misrepresenting, misstating, or failing to disclose any material fact is guilty of theft and shall be
sentenced pursuant to s 609.52, subdivision 3.

All insurance claim forms:

Any person who, with a purpose to injure, defraud or deceive any insurance company, files a statement of claim
containing any false, incomplete or misleading information is subject to prosecution and punishment for insurance
fraud, as provided in RSA638:20.

All insurance claim forms:
Any person who knowingly files a statement of claim containing any false or misleading information is subject to

criminal and civil penalties.

All insurance application forms:

Any person who includes any false or misleading information on an application for an insurance policy is subject to
criminal and civil penalties.

All insurance applications and claim forms:

Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly
presents false information in an application for insurance is guilly of a crime and may be subject to civil fines and
criminal penalties.

Allinsurance applications and claim forms except auto:

Any person who knowingly and with intent to defraud any insurance company or other person files an application for

insurance or statement of claim containing any materially false information, or conceals for the purpose of

misleading, information concerning any fact material thereto, commits a fraudulent insurance act, which is a crime,
and shall also be subject to a civil penalty not to exceed five thousand dollars and the stated value of the claim for
each such violation.

All auto insurance applications and claim forms:

Any person who knowingly makes or knowingly assists, abets, solicits or conspires with another to make a false

report of the theft, destruction, damage or conversion of any motor vehicle to a law enforcement agency, the

department of motor vehicles or an insurance company, commits a fraudulent insurance act, which is a crime, and
shall also be subject to a civil penalty not to exceed five thousand dollars and the value of the subject motor vehicle
or stated claim of each violation.

All fire and anti-arson insurance applications:

"Any person who knowingly and with intent to defraud any insurance company or other person files an application
for insurance containing any false information, or conceals for the purpose of misleading, information concerning
any fact material thereto, commits a fraudulent insurance act, which is a crime. The proposed insured affirms that
the foregoing information is true and agrees that these applications shall constitute a part of any policy issued
Case 7:19-cv-08403-VB Document 17-3 Filed 11/15/19 Page5of5

OHIO
§3999.21

Bulletin 92-3

OKLAHOMA
§3613.1

PENNSYLVANIA
§ 18-4117

§75-1822

RHODE ISLAND
§27-29-13.3

§ 28-35-39

TENNESSEE
§56-53-111

§56-47-112

TEXAS
§704.002(a)

UTAH
§34A-2-110

VIRGINIA
§52-40

WASHINGTON
§48.135.080

WEST VIRGINIA
§33-41-3

whether attached or not and that any willful concealment or misrepresentation or misrepresentation of a material
fact or circumstances shall be grounds to rescind the insurance policy.”

All insurance applications and claim forms:

Any person who, with intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an
application or files a claim containing a false or deceptive statement is guilty of insurance fraud.

H.B, 259 permits insurers to comply with the warning requirement by using an addendum to an application or claim
form, as long as it is actually attached to the form and otherwise satisfies the statue's requirements. An addendum
may be used indefinitely, as may stamps and stickers.

Allinsurance applications and claim forms:

WARNING: Any person who knowingly, and with intent to injure, defraud or deceive any insurer, makes any claim
for the proceeds of an insurance policy containing any false, incomplete or misleading information is guilty of a
felony.

All insurance applications and claim forms:

Any person who knowingly and with intent to defraud any insurance company or other person files an application for
insurance or statement of claim containing any materially false information or conceals for the purpose of
misleading, information concerning any fact material thereto commits a fraudulent insurance act, which is a crime
and subjects such person to criminal and civil penalties.

All auto applications, renewals and claim forms:

Any person who knowingly and with intent to injure or defraud any insurer files an application or claim containing
any false, incomplete or misleading information shall, upon conviction, be subject to imprisonment for up to seven
years and payment of a fine of up to $15,000.

All insurance applications and claim forms:

Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly
presents false information in an application for insurance is guilty of a of a crime and may be subject to fines and
confinement in prison.

All workers’ compensation applications and claim forms:

| understand that endorsement hereon or deposit to my accounts constitutes my affirmation that | am receiving
these workers’ compensation benefits pursuant to law, that | have made no false claims or statements or concealed
any material fact, in order to receive these benefits and that doing so would make me liable for civil and criminal
penalties, including jail.

All insurance applications and claim forms:

It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the
purpose of defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits.

All workers' compensation applications and claim forms:

It is a crime to knowingly provide false, incomplete or misleading information to any party to a workers
compensation transaction for the purpose of committing fraud. Penalties include imprisonment, fines and denial of
insurance benefits.

All insurance claim forms:
Any person who knowingly presents a false or fraudulent claim for the payment of a loss is guilty of a crime and may

be subject to fines and confinement in state prison.

All workers' compensation applications and claim forms:

Any person who knowingly presents false or fraudulent underwriting information, files or causes to be filed a false or
fraudulent claim for disability compensation or medical benefits, or submits a false or fraudulent report or billing for
health care fees or other professional services is guilty of a crime and may be subject to fines and confinement in
state prison.

All insurance applications and claim forms:
It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the
purpose of defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits.

All insurance applications and claim forms:
It is a crime to knowingly provide false, incomplete or misleading information to an insurance company for the
purpose of defrauding the company. Penalties include imprisonment, fines and denial of insurance benefits.

All insurance applications and claim forms:

Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly
presents false information in an application for insurance is guilty of a crime and may be subject fo fines and
confinement in prison.
